Citation Nr: 0723859	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-29 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, and, if so, whether service connection 
may be granted.   

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disorder, and, if so, whether service connection may be 
granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty in the Reserves from June 
1964 to December 1964 and had Reserve duty thereafter until 
November 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

The transcript of the July 2006 hearing before the 
undersigned contains instances in which the testimony 
described as inaudible and was not transcribed.  In the event 
that a hearing has not been transcribed in whole or in part 
due to equipment failure or other cause, the appellant or 
representative may move for a new hearing in writing, 
specifying why prejudice would result from the failure to 
provide a new hearing.  See 38 C.F.R. § 20.717 (2006).  

The reopened claims for service connection for psychiatric 
and heart disorders are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 1994, the RO found that no new and material 
evidence had been received to reopen claims for service 
connection for psychiatric disorder and for a heart disorder, 
and so informed the veteran that same month.  

2.  The veteran did not appeal the September 1994 RO 
determination and it is final.  

3.  Additional evidence received since the September 1994 RO 
decision was not previously considered, relates to an 
unestablished fact necessary to substantiate the claims for 
service connection for a psychiatric disorder and for a heart 
disorder, and raises a reasonable possibility of 
substantiating the claims for service connection.  


CONCLUSIONS OF LAW

1.  The September 1994 rating decision that did not reopen a 
claim for service connection for a psychiatric disorder is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2006).  

2.  Evidence received since the RO's September 1994 decision 
is new and material with respect to the claim for service 
connection for a psychiatric disorder, and that claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a) (2006).  

3.  The September 1994 rating decision that did not reopen a 
claim for service connection for a heart disorder is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).  

4.  Evidence received since the RO's September 1994 decision 
is new and material with respect to the claim for service 
connection for a heart disorder, and that claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

There have been two prior decisions concerning these claims.  
In March 1968, the RO denied service connection for a 
psychiatric disorder and a heart disorder.  The psychiatric 
disorder was denied on the basis that a "nervous condition" 
was not shown on the VA examination.  The heart disorder was 
denied on the basis that right bundle branch block was a 
constitutional or developmental abnormality. Evidence 
considered in 1968 included the veteran service medical 
records; a November 1965 cardiac consultation report 
containing a diagnosis of no organic heart disease; a January 
1968 report of the veteran's physician containing diagnosis 
of anxiety reaction and depressive reaction, severe; and a 
February 1968 VA examination report. 

The veteran was informed of that decision in April 1968.  He 
did not appeal the denial of service connection for a heart 
disorder.  He disagreed with the denial of service connection 
for a nervous condition in November 1968 and a statement of 
the case was issued in December 1968.  The veteran did not 
timely appeal the determination.  The March 1968 decision is 
final.  

The RO denied a request to reopen both claims in September 
1994, and so informed the veteran that same month, finding 
that no new and material evidence had been received.   The 
veteran did not timely disagree with that decision and it, 
too, is final.  

Evidence received since the last final denial of service 
connection for a psychiatric disorder includes findings of a 
psychiatric disability (See, e.g., private hospitalization 
reports of December 1992 diagnosing major depression, 
recurrent, and private hospitalization of February 2004 
diagnosing bipolar disorder, depressive with catatonic 
features), and two medical opinions associating the veteran's 
psychiatric disorder with service.  In August 2003, a medical 
doctor noted that he had been treating the veteran for four 
years for anxiety, psychotic depression and post-traumatic 
stress disorder, and that the veteran's experience in the 
military seems to have set a course of illness from which he 
has not been able to recover.  A clinical nurse specialist 
stated in November 2003 that the abuse that the veteran 
suffered while in the military would have constituted an 
environmental stressor contributing to the development of his 
psychiatric symptoms.  

Evidence received since the last final denial of service 
connection for a heart disorder includes an October 1988 
record showing the veteran has supraventicular tachycardia 
controlled with medication and a finding in a February 2005 
letter from an insurance company that the veteran has a 
history of heart arrhythmia on medication and mitral 
insufficiency with heart murmur based on records from Glen 
Falls Cardiology and Dr. Santis.  

This evidence must be accepted at face value, and in general, 
for the purpose of determining whether evidence is new and 
material, the credibility of the evidence is presumed.  Cox 
v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  This evidence reports the 
diagnoses of current heart disorders not previously of 
record, and contains diagnoses of psychiatric disorders and 
medical opinions relating current psychiatric disability to 
military service.  This evidence relates to unestablished 
facts necessary to substantiate the claims, raising a 
reasonable possibility of substantiating the claims.  Thus 
the claims are reopened.  

As the Board is reopening these claims for service 
connection, there is no need to discuss compliance with VA 
duties to notify and assist the claimant, found at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); and Kent v. Nicholson, 20 Vet. App. 1 (2006), 
concerning the attempt to reopen the claims.  


ORDER

The claims for service connection for a psychiatric disorder 
and for a heart disorder are reopened; the appeal is granted 
to this extent only.  


REMAND

The veteran's original service medical records are not in the 
file, which contains an empty VA service department records 
envelope date-stamped as received in March 1968.  It is 
clear, however, that service medical records were part of the 
RO's review in March 1968, and the 1994 rating decision also 
mentions these records.  The 2004 rating decision and the 
statement of the case, however, do not mention them.  The 
veteran has supplied copies of some service records.  An 
attempt should be made to find the original records or 
reconstruct them, if possible.

The veteran was awarded disability benefits from Social 
Security Administration (SSA) in August 1992.  The SSA 
decision and the records upon which that determination was 
based have not been requested from the SSA.  The VA's duty to 
assist includes an obligation to obtain the records of a 
Social Security Administration adjudication awarding 
disability benefits.  Masors v. Derwinski, 2 Vet. App. 181 
(1992).  The possibility that the SSA record could contain 
relevant evidence cannot be foreclosed absent a review of 
those records.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187-88 (2002).  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability;  (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

Concerning the psychiatric disability claim, the August 2003 
and November 2003 medical statements used to reopen the 
claim, together with the veteran's statements that he was 
beaten during basic training by Drill Instructors almost 
every day, meet the requirements of 38 C.F.R. § 3.159(c)(4).  
The veteran has not been examined by VA to determine the 
nature and etiology of his psychiatric complaints.   

Concerning the heart disability claim, the records of 
supraventicular tachycardia controlled with medication and 
history of heart arrhythmia on medication and mitral 
insufficiency with heart murmur, used to reopen the claim, 
with the veteran's statements concerning beatings during 
basic training, to which he links his heart problems, meet 
the requirements of 38 C.F.R. § 3.159(c)(4).  The veteran has 
not been examined by VA to determine the nature and etiology 
of his heart problems.

The appellant is hereby notified that it is his 
responsibility to report for examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and inform him 
that he may submit evidence to support 
his claim of inservice beatings 
including, but not limited to, 
statements from family members, 
roommates, or fellow service members, 
and copies of letters or diary entries.  

2.  Obtain a complete copy of the 
veteran's service medical records and his 
service personnel records, and include 
them in the file.  If the service records 
cannot be located, the RO should attempt 
to reconstruct them.

3.  Obtain from SSA determination and the 
medical records upon which any award of 
SSA disability benefits to the veteran 
was based.

4.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his psychiatric disorder.  
The claims file must be made available to 
the examiner for review and the examiner 
must indicate in the examination report 
that this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  For each psychiatric 
diagnosis, the examiner should indicate 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that the diagnosis is related to the 
veteran's service.  If post-traumatic 
stress disorder is found, the examiner 
should address the specific stressor(s) 
upon which the diagnosis is based.  
Complete rationale must be provided for 
all opinions and conclusions reached. 

5.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his heart disorder.  The 
claims file must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  For each 
cardiac diagnosis, the examiner should 
indicate whether it is at least as likely 
as not (a 50 percent probability or 
greater) that the diagnosis is related to 
the veteran's service.  Complete 
rationale must be provided for all 
opinions and conclusions reached. 

6.  Thereafter, adjudicate the reopened 
claims on a de novo basis, considering 
evidence and all appropriate laws and 
regulations.  If any benefit sought 
remains denied, furnish the veteran and 
his representative a supplemental 
statement of case and afford the 
applicable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


